Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious the combination of limitations required by independent claims 96 and 106.
Stryker (US 2009/0048555) is considered the closest prior art of record.
Regarding claim 96, Stryker teaches a variable hyperoxia treatment apparatus, comprising: a humidifier (34) in fluid communication with a fluid source configured to contain a fluid and a medication reservoir (20) configured to contain a medication, the humidifier configured to generate a mist from the fluid and the medication, and the humidifier in fluid communication with a mist dispensing port; an oxygen source (28); a treatment chamber (12) remotely located from the portable housing, the treatment chamber comprising a substantially gas impermeable liner configured to receive a human body part and form a treatment zone around the human body part [0054]; and tubing (22) connecting the treatment chamber to the mist dispensing port. Stryker fails to teach the humidifier positioned within a portable housing, an oxygen concentrator positioned within the portable housing and comprising an oxygen receiving port for receiving oxygen from an oxygen source and an oxygen dispensing port.
Regarding claim 106, Stryker teaches a method for treating a wound, comprising: enclosing a human limb having a wound into a treatment chamber (12), the treatment chamber comprising a substantially gas impermeable liner configured to receive the human limb body part and form a treatment zone around the wound [0054]; connecting the treatment chamber to a humidifier (34) in fluid communication with a fluid source configured to contain a fluid and a medication reservoir (20) configured to contain a medication, the humidifier configured to generate a mist from the fluid and the medication, and an oxygen source (28); surrounding the wound in the treatment chamber with the mist from the humidifier; and surrounding the wound in the treatment chamber with oxygen from the oxygen concentrator.  Stryker fails to teach a portable housing containing the humidifier and an oxygen concentrator comprising an oxygen receiving port for receiving oxygen from an oxygen source and an oxygen dispensing port.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001.  The examiner can normally be reached on Monday-Friday, 8:30 am to 6:00 pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784